Exhibit 10.46

 

AMENDED AND RESTATED
ALLIANCE COAL, LLC
2000 LONG-TERM INCENTIVE PLAN
(as amended pursuant to the Third Amendment and Fourth Amendment)

 

(January 21, 2016)

 

 

 

SECTION 1.                            Purpose of the Plan.

 

The Alliance Coal, LLC Long-Term Incentive Plan (the “Plan”) is intended to
promote the interests of Alliance Resource Partners, L.P , a Delaware limited
partnership (the “Partnership”), by providing to employees and directors of
Alliance Coal, LLC (the “Company”) and its Affiliates who perform services for
the Partnership incentive compensation awards for superior performance that are
based on Units. The Plan is also contemplated to enhance the ability of the
Company and its Affiliates to attract and retain the services of individuals who
are essential for the growth and profitability of the Partnership and to
encourage them to devote their best efforts to the business of the Partnership,
thereby advancing the interests of the Partnership and its partners.

 

SECTION 2.                            Definitions.

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Award” means an Option or Restricted Unit granted under the Plan, and shall
include any tandem DERs granted with respect to such Award.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means:

 

(i)                                     fraud or embezzlement on the part of the
Participant;

 

(ii)                                  conviction of or the entry of a plea of
nolo contendere by the Participant to any felony;

 

(iii)                               gross insubordination or a material breach
of, or the willful failure or refusal by the Participant to perform and
discharge his duties, responsibilities or obligations (other than by reason of
disability or death) that is not corrected within thirty (30) days following
written notice thereof to the Participant, such notice to state with specificity
the nature of the breach, failure or refusal; or

 

(iv)                              any act of willful misconduct by the
Participant which (A) is intended to result in substantial personal enrichment
of the Participant at the expense of the Partnership, the Company or any of
their affiliates or (B) has a material adverse impact on the business or
reputation of the Partnership, the Company or any of their affiliates (such
determination to be made by the Partnership, the Company or any of their
affiliates in the good faith exercise of their reasonable judgment).

 

“Change in Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all of the assets of the Company or the Partnership to any
Person or its Affiliates, unless immediately following such sale, lease,
exchange or other transfer such assets are owned, directly or indirectly, by The
Beacon Group, L P. and its affiliated funds or the Company; (ii) the
consolidation or merger of the Company with or into another Person pursuant to a
transaction in which the outstanding voting interests of the Company are changed
into or exchanged for cash, securities or other property, other than any such
transaction where (a) the

 

 

--------------------------------------------------------------------------------


 

outstanding voting interests of the Company are changed into or exchanged for
voting stock or interests of the surviving corporation or its parent and (b) the
holders of the voting interests of the Company immediately prior to such
transaction own, directly or indirectly, not less than a majority of the voting
stock or interests of the surviving corporation or its parent immediately after
such transaction, or (iii) a “person” or “group” (within the meaning of Sections
13(d) or 14(d)(2) of the Exchange Act) being or becoming the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of
all voting interests of the Company then outstanding, other than (a) in a merger
or consolidation which would not constitute a Change of Control under clause
(ii) above and (b) The Beacon Group, LP and its affiliated funds.

 

“Committee” means the Compensation Committee of the Board or such other
committee of the Board appointed to administer the Plan.

 

“DER” means a contingent right, granted in tandem with a specific Restricted
Unit, to receive an amount in cash, or in Units having an aggregate Fair Market
Value on the distribution payment date, equal to the cash distributions made by
the Partnership with respect to a Unit during the period such Restricted Unit is
outstanding.

 

“Director” means a “non-employee director” of the Company, as defined in
Rule 16b-3.

 

“Employee” means any employee of the Company or an Affiliate, as determined by
the Committee.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, on the next preceding
date on which there was trading) as reported in The Wall Street Journal (or
other reporting service approved by the Committee). In the event Units are not
publicly traded at the time a determination of fair market value is required to
be made hereunder, the determination of fair market value shall be made in good
faith by the Committee.

 

“Good Reason” shall mean:

 

(i)                                     a reduction in the Participant’s Base
Salary;

 

(ii)                                  failure to pay the Participant any
compensation due under an employment agreement, if any;

 

(iii)                               failure to continue to provide benefits
substantially similar to those then enjoyed by the Participant unless the
Partnership, the Company or their affiliates provide aggregate benefits
equivalent to those then in effect;

 

(iv)                              failure to continue a compensation plan or to
continue the Participant’s participation in a plan on a basis not materially
less favorable to the Participant, subject to the power of the Partnership, the
Company or their affiliates to amend such plans in their reasonable discretion;
or

 

(v)                                 the Partnership, the Company or their
affiliates purported termination of the Participant’s employment for Cause or
disability not pursuant to a procedure indicating the specific provision of the
definition of Cause contained in this Plan as the basis for such termination of
employment.

 

The Participant may not terminate for Good Reason unless he has given written
notice delivered to the Partnership, the Company or their affiliates, as
appropriate, of the action or inaction giving rise to Good Reason, and if such
action or inaction is not corrected within thirty (30) days thereafter, such
notice to state with specificity the nature of the breach, failure or refusal.

 

“Option” means an option to purchase Units granted under the Plan.

 

“Participant” means any Employee or Director granted an Award under the Plan.

 

 

2

--------------------------------------------------------------------------------


 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Alliance Resource Partners, L.P.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award either remains subject to forfeiture or is
not exercisable by or payable to the Participant. Notwithstanding anything in
the Plan to the contrary, the Restricted Period with respect to any Award
granted to an Employee may not terminate prior to the end of the Subordination
Period (as defined in the Partnership Agreement).

 

“Restricted Unit” means a phantom unit granted under the Plan which upon or
following vesting entitles the Participant to receive a Unit or an equivalent
amount of cash.

 

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

 

“SEC” means the Securities and Exchange Commission, or any successor thereto.

 

“Unit” means a Common Unit of the Partnership.

 

SECTION 3.                            Administration.

 

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the following, the Committee, in its sole discretion, may
delegate any or all of its powers and duties under the Plan, including the power
to grant Awards under the Plan, to the Chief Executive Officer of the Company,
subject to such limitations on such delegated powers and duties as the Committee
may impose. Upon any such delegation all references in the Plan to the
“Committee”, other than in Section 7, shall be deemed to include the Chief
Executive Officer; provided, however, that such delegation shall not limit the
Chief Executive Officer’s right to receive Awards under the Plan.
Notwithstanding the foregoing, the Chief Executive Officer may not grant Awards
to, or take any action with respect to any Award previously granted to, a person
who is an officer subject to Rule 16b-3 or a member of the Board. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Units to be covered by Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, canceled, or forfeited;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (viii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Award.

 

SECTION 4.                            Units

 

(a)                                 Units Available. Subject to adjustment as
provided in Section 4(c), the number of Units with respect to which Options and
Restricted Units may be issued under the Plan is 3,600,000. If any Option or
Restricted Unit is forfeited or otherwise terminates or is canceled without the
delivery of Units, then the Units covered by such Award, to the extent of such
forfeiture, termination or cancellation, shall again be Units with respect to
which Options or Restricted Units may be granted.  Similarly, if any Award is
paid or settled in cash rather than the delivery of Units, then the Units
granted by such Award shall again be Units with respect to which Options or
Restricted Units may be granted Notwithstanding the foregoing, the aggregate
grant of Awards, either in the form of Options and/or Restricted Units, may
exceed 3,600,000 so long as the actual number of Options and/or Restricted Units
issued under the Plan does not exceed 3,600,000.

 

 

3

--------------------------------------------------------------------------------


 

(b)                                 Sources of Units Deliverable Under Awards.
Any Units delivered pursuant to an Award shall consist, in whole or in part, of
Units acquired in the open market, from any Affiliate, the Partnership or any
other Person, or any combination of the foregoing, as determined by the
Committee in its discretion.

 

(c)                                  Adjustments. In the event that the
Committee determines that any distribution (whether in the form of cash. Units,
other securities, or other property), recapitalization, split, reverse split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Units or other securities of the Partnership,
issuance of warrants or other rights to purchase Units or other securities of
the Partnership, or other similar transaction or event affects the Units such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Units (or
other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Units (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, that the number of Units subject to any Award
shall always be a whole number.

 

SECTION 5.                            Eligibility

 

Any Employee or Director shall be eligible to be designated a Participant and
receive an Award under the Plan.

 

SECTION 6.                            Awards.

 

(a)                                 Options. The Committee shall have the
authority to determine the Employees and Directors to whom Options shall be
granted, the number of Units to be covered by each Option, the purchase price
therefor and the conditions and limitations applicable to the exercise of the
Option, including the following terms and conditions and such additional terms
and conditions, as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.

 

(i)                                     Exercise Price. The purchase price per
Unit purchasable under an Option shall be determined by the Committee at the
time the Option is granted and may be more or less than its Fair Market Value as
of the date of grant.

 

(ii)                                  Time and Method of Exercise. The Committee
shall determine the Restricted Period, i.e., the time or times at which an
Option may be exercised in whole or in part, and the method or methods by which
payment of the exercise price with respect thereto may be made or deemed to have
been made which may include, without limitation, cash, check acceptable to the
Company, a “cashless-broker” exercise through procedures approved by the
Company, other securities or other property, a note from the Participant in a
form acceptable to the Company, or any combination thereof, having a Fair Market
Value on the exercise date equal to the relevant exercise price.

 

(iii)                               Term. Subject to earlier termination as
provided in the grant agreement or the Plan, each Option shall expire on the
10th anniversary of its date of grant.

 

(iv)                              Forfeiture. Except as otherwise provided in
the terms of the Option grant, upon termination of a Participant’s employment
with the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all Options
shall be forfeited by the Participant. The Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant’s
Options.

 

(b)                                 Restricted Units. The Committee shall have
the authority to determine the Employees and Directors to whom Restricted Units
shall be granted, the number of Restricted Units to be granted to each such
Participant, the duration of the Restricted Period (if any), the conditions
under which the Restricted Units may become vested (which may be immediate upon
grant) or forfeited, and such other terms and conditions as the Committee may
establish with respect to such Awards, including whether DERs are granted with
respect to such Restricted Units.

 

 

4

--------------------------------------------------------------------------------


 

(i)                                     DERs. To the extent provided by the
Committee, in its discretion, a grant of Restricted Units may include a tandem
DER grant, which may provide that such DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest in
the discretion of the Committee) subject to the same vesting restrictions as the
tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.  Notwithstanding the foregoing
however, DERs shall not be granted with respect to any Award prior to the end of
the Subordination Period.

 

(ii)                                  Forfeiture. Except as otherwise provided
in the terms of the Restricted Units grant, upon termination of a Participant’s
employment with the Company and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all Restricted Units and all tandem DERs credited to a bookkeeping account
pursuant to Section 6(b)(i) shall be forfeited by the Participant.  The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Restricted Units or DERs.

 

(iii)                               Lapse of Restrictions. Upon or following the
vesting of each Restricted Unit, the Participant shall be entitled to receive
from the Company one Unit or cash equal to the Fair Market Value of one Unit, as
determined by the Committee, subject to the provisions of Section 8(b).

 

(c)                                  General.

 

(i)                                     Awards May Be Granted Separately or
Together. Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
granted under the Plan or any award granted under any other plan of the Company
or any Affiliate. Awards granted in addition to or in tandem with other Awards
or awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or Awards.

 

(ii)                                  Limits on Transfer of Awards.

 

(A)                               Except as provided in (C) below, each Option
shall be exercisable only by the Participant during the Participant’s lifetime,
or by the person to whom the Participant’s rights shall pass by will or the laws
of descent and distribution.

 

(B)                               Except as provided in (C) below, no Award and
no right under any such Award may be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by a Participant and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.

 

(C)                               To the extent specifically provided by the
Committee with respect to an Award, an Award may be transferred by a Participant
without consideration to immediate family members or related family trusts,
limited partnerships or similar entities or on such terms and conditions as the
Committee may from time to time establish.  In addition, Awards may be
transferred by will and the laws of descent and distribution.

 

(iii)                               Term of Awards. The term of each Award shall
be for such period as may be determined by the Committee.

 

(iv)                              Unit Certificates. All certificates for Units
or other securities of the Partnership delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

 

5

--------------------------------------------------------------------------------


 

(v)                                 Consideration for Grants. Awards may be
granted for no cash consideration or for such consideration as the Committee
determines.

 

(vi)                              Delivery of Units or other Securities and
Payment by Participant of Consideration. Notwithstanding anything in the Plan or
any grant agreement to the contrary, delivery of Units pursuant to the exercise
or vesting of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the Company is not reasonably able to
obtain Units to deliver pursuant to such Award without violating the rules or
regulations of any applicable law or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award grant
agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company. Such payment may be made by such method or methods
and in such form or forms as the Committee shall determine, including, without
limitation, cash, other Awards, withholding of Units, cashless-broker exercises
with simultaneous sale, or any combination thereof; provided that the combined
value, as determined by the Committee, of all cash and cash equivalents and the
Fair Market Value of any such Units or other property so tendered to the
Company, as of the date of such tender, is at least equal to the full amount
required to be paid to the Company pursuant to the Plan or the applicable Award
agreement.

 

(vii)                           Change in Control.  Upon a Change in Control,
all Awards shall automatically vest and become payable or exercisable, as the
case may be, in full. In this regard, all Restricted Periods shall terminate and
all performance criteria, if any, shall be deemed to have been achieved at the
maximum level. Notwithstanding the foregoing however, the Restricted Period may
not terminate prior to the end of the Subordination Period.

 

(viii)                        Sale of Significant Assets. In the event the
Partnership sells or otherwise disposes of a significant portion of the assets
under its control, (such significance to be determined by action of the Board of
the Company in its sole discretion) and as a consequence of such disposition
(a) a Participant’s employment is terminated by the Partnership, the Company or
their affiliates without Cause or by the Participant for Good Reason or (b) as a
result of such sale or disposition, the Participant’s employer shall no longer
be the Partnership, the Company or one of their affiliates, then all of such
Participant’s Awards shall automatically vest and become payable or exercisable,
as the case may be, in full. In this regard, all Restricted Periods shall
terminate and all performance criteria, if any, shall be deemed to have been
achieved at the maximum level. Notwithstanding the foregoing however, the
Restricted Period may not terminate prior to the end of the Subordination
Period.

 

SECTION 7.                            Amendment and Termination.

 

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award agreement or in the Plan:

 

(a)                                 Amendments to the Plan. Except as required
by applicable law or the rules of the principal securities exchange on which the
Units are traded and subject to Section 7(b) below, the Board or the Committee
may amend, alter, suspend, discontinue, or terminate the Plan in any manner,
including increasing the number of Units available for Awards under the Plan,
without the consent of any partner, Participant, other holder or beneficiary of
an Award, or other Person; provided, however, that no amendment may be made
without the approval of a Unit Majority (as defined in the Partnership
Agreement) that would either accelerate, with respect to an Award granted to an
Employee, vesting to a date prior to the end of the Subordination Period or
permit DERs to be granted prior to the end of the Subordination Period.

 

(b)                                 Amendments to Awards. The Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to Participant without the consent
of such Participant.

 

(c)                                  Adjustment of Awards Upon the Occurrence of
Certain Unusual or Nonrecurring Events. The Committee is hereby authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4(c) of the Plan) affecting the
Partnership or the financial statements of the Partnership, or of changes in

 

 

6

--------------------------------------------------------------------------------


 

applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

 

SECTION 8.                            General Provisions.

 

(a)                                 No Rights to Award. No Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of participants. The terms and conditions of awards need
not be the same with respect to each recipient.

 

(b)                                 Withholding. The Company or any Affiliate is
authorized to withhold from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, other securities, Units that would otherwise be
issued pursuant to such Award or other property) of any applicable taxes payable
in respect of the grant of an Award, its exercise, the lapse of restrictions
thereon, or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the Company to satisfy
all obligations for the payment of such taxes.

 

(c)                                  No Right to Employment. The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of the Company or any Affiliate or to remain on the Board, as
applicable. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award agreement.

 

(d)                                 Governing Law. The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan shall
be determined in accordance with the laws of the State of Delaware and
applicable federal law.

 

(e)                                  Severability. If any provision of the Plan
or any award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction or as to any Person or Award, or would disqualify the Plan
or any award under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or award and the
remainder of the Plan and any such Award shall remain in full force and effect

 

(f)                                   Other Laws. The Committee may refuse to
issue or transfer any Units or other consideration under an Award if, in its
sole discretion, it determines that the issuance or transfer or such Units or
such other consideration might violate any applicable law or regulation, the
rules of the principal securities exchange on which the Units are then traded,
or entitle the Partnership or an Affiliate to recover the same under
Section 16(b) of the Exchange Act, and any payment tendered to the Company by a
Participant, other holder or beneficiary in connection with the exercise of such
Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.

 

(g)                                  No Trust or Fund Created. Neither the Plan
nor any award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any participating
Affiliate and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any participating
Affiliate pursuant to an award, such right shall be no greater than the right of
any general unsecured creditor of the Company or any participating Affiliate.

 

(h)                                 No Fractional Units. No fractional Units
shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash, other securities, or other property
shall be paid or transferred in lieu of any fractional Units or whether such
fractional Units or any rights thereto shall be canceled, terminated, or
otherwise eliminated.

 

(i)                                     Headings. Headings are given to the
Sections and subsections of the Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof

 

(j)                                    Facility Payment. Any amounts payable
hereunder to any person under legal disability or who, in the judgment of the
Committee, is unable to properly manage his financial affairs, may be paid to
the legal representative of such person, or may be applied for the benefit of
such person in any manner which the Committee may select, and the Company shall
be relieved of any further liability for payment of such amounts.

 

 

7

--------------------------------------------------------------------------------


 

(k)                                 Gender and Number. Words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.

 

SECTION 9.                            Term of the Plan.

 

The Plan shall be effective on the date of its approval by the Board and shall
continue until the date terminated by the Board or Units are no longer available
for grants of Awards under the Plan, whichever occurs first. However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award granted prior to such termination, and the authority of the Board or
the Committee to amend, alter, adjust, suspend, discontinue, or terminate any
such Award or to waive any conditions or rights under such Award, shall extend
beyond such termination date.

 

 

8

--------------------------------------------------------------------------------